Worden, J.
Suit by the appellees against the appellant, to recover an account for lumber. Trial; verdict and judgment for the plaintiff. The defendant moved for a new trial, on the ground that the verdict was contrary to the law, and not sustained by the evidence; and because of the misconduct of the jury. The evidence is not before us; and there is, therefore, no question presented as to its sufficiency.
In support of the alleged misconduct of the jury, the defendant filed the affidavits of two third persons, detailing conversations had, after the trial, between one of the jurors and the affiants, in reference to the juror’s views of some of the evidence, and the costs in the case. Without stopping to inquire whether the affidavits had any tendency *378to show misconduct in the jury, we decide the cause upon the ground that the affidavits were wholly inadmissible to impeach the verdict. The affidavits of jurors themselves are not admitted to impeach their verdict; and, a fortiori, an affidavit of a stranger, of their statements on the subject when not under oath,' ought not to be received. Drummond v. Leslie, 5 Blackf. 453.
JSÍ. Trusler and J. F. Gardner, for the appellant.
John Yaryan, for the appellees.
Per Ouriam.
The judgment is affirmed, with 10 per cent, damages and costs.